Exhibit 10.4

 

DATALINK CORPORATION

 

Restricted Stock Award Agreement

Under the 2011 Incentive Compensation Plan

 

Datalink Corporation (the “Company”), pursuant to its 2011 Incentive
Compensation Plan (the “Plan”), hereby grants to you, the Grantee named below,
the number of shares of the Company’s common stock set forth in the table below
(the “Restricted Shares”).  This Award of Restricted Shares (“Restricted Stock
Award”) shall be subject to the terms and conditions set forth in this
Agreement, consisting of this cover page and the Restricted Stock Terms and
Conditions on the following pages, and in the Plan document which is attached.

 

Name of Grantee:         **[                                             ]

 

 

 

 

 

No. of Shares Granted: **[           ]

 

Date of Grant:                                      , 20    

 

 

 

Vesting Schedule:

 

 

 

Dates

 

Number of Shares as to Which the Award Vests

 

 

 

 

 

 

 

 

 

 

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document, a copy of which is attached.  You
acknowledge that you have reviewed these documents and that they set forth the
entire agreement between you and the Company regarding your rights and
obligations in connection with this Restricted Stock Award.

 

GRANTEE:

 

DATALINK CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Datalink Corporation

2011 Incentive Compensation Plan

Restricted Stock Award Agreement

 

Restricted Stock Terms and Conditions*

 

1.                                       Award of Restricted Stock.  The Company
hereby confirms the grant to you, as of the Date of Grant, of the number of
Restricted Shares identified on the cover page of this Agreement, subject to the
restrictions and other terms and conditions set forth herein.

 

2.                                       Delivery of Restricted Shares.  As soon
as practicable after the Date of Grant, the Company shall cause the Restricted
Shares to be evidenced by a book-entry in your name with the Company’s transfer
agent or by one or more stock certificates issued in your name.  Until the
Restricted Shares vest as provided in Section 4 of this Agreement, any such
stock certificate shall be held by the Company or its designee, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby.  You must sign and deliver to the Company or its designee an
assignment separate from the certificate, in blank, which will be held by the
Company or its designee until the Restricted Shares evidenced by the certificate
vest.  Any Restricted Shares evidenced by a book-entry shall be subject to
transfer restrictions and accompanied by a similar legend.

 

3.             Applicable Restrictions.

 

(a)           Beginning on the Date of Grant, you shall have all rights and
privileges of a stockholder of the Company with respect to the Restricted Shares
except as follows (the “Restrictions”):

 

(i)                                     dividends and other distributions
declared and paid with respect to the Restricted Shares before they vest shall
be subject to Paragraph 3(c);

 

(ii)                                  none of the Restricted Shares may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of before
they vest other than by will or the laws of descent and distribution; and

 

(iii)                               all or a portion of the Restricted Shares
may be forfeited in accordance with Section 6.

 

(b)           Any attempt to dispose of Restricted Shares in a manner contrary
to the Restrictions shall be void and of no effect.

 

(c)           If the Company declares and pays a dividend or other distribution
on its common stock, the Company shall retain custody of all such dividends and
distributions made or declared with respect to any unvested Restricted Shares. 
The Company shall not be required to segregate any such retained dividends or
distributions.  At the time Restricted Shares vest, the Company shall

 

--------------------------------------------------------------------------------

*                                         Unless the context indicates
otherwise, terms that are not defined in this Agreement shall have the meaning
set forth in the Plan as it currently exists or as it is amended in the future.

 

2

--------------------------------------------------------------------------------


 

pay to you (without interest) the portion of such retained dividends and
distributions that relate to the Restricted Shares that vest.

 

4.                                       Vesting Schedule.  The Restrictions
will lapse and the Restricted Shares will vest and become non-forfeitable, in
the amounts and on the dates specified in the Vesting Schedule on the cover
page to this Agreement, so long as your Service to the Company and its
Affiliates has not previously ended.  The vesting of the Restricted Shares may
be accelerated under the circumstances described in Section 14 of the Plan, and
at the discretion of the Committee in accordance with Section 3(b)(2) of the
Plan.

 

5.                                       Release of Unrestricted Shares.  Upon
the vesting of Restricted Shares and the corresponding lapse of the
Restrictions, and after the Company has determined that all conditions to the
release of unrestricted Shares, including Section 8 of this Agreement, have been
satisfied, it shall release to you the unrestricted Shares, as evidenced by
issuance of a stock certificate or certificates without restrictive legend, by
electronic delivery of such Shares to a brokerage account designated by you, or
by an unrestricted book-entry registration of such Shares with the Company’s
transfer agent.

 

6.                                       Termination of Service.  If your
Service to the Company and its Affiliates is terminated before all of the
Restricted Shares have vested, you will immediately forfeit all unvested
Restricted Shares, which shall be returned to the Company.

 

7.                                       83(b) Election.  You may make and file
with the Internal Revenue Service an election under Section 83(b) of the Code
with respect to the grant of the Restricted Shares hereunder, electing to
include in your gross income as of the Date of Grant the Fair Market Value of
the Restricted Shares as of the Date of Grant.  You shall promptly provide a
copy of such election to the Company.  If you make and file such an election,
you shall make such arrangements in accordance with Section 8 as are
satisfactory to the Committee to provide for the payment of all applicable
withholding taxes.

 

8.                                       Withholding Taxes.  You hereby
authorize the Company (or any Affiliate) to withhold from payroll or other
amounts payable to you any sums required to satisfy any federal, state, local or
foreign withholding taxes that may be due as a result of the receipt or vesting
of Restricted Shares, and the Company may defer the release to you of any and
all unrestricted Shares until you have made arrangements acceptable to the
Company for payment of all such withholding taxes in accordance with the
provisions of Section 16 of the Plan.  If you wish to satisfy some or all of
such withholding tax obligations by delivering Shares you already own or by
having the Company retain a portion of the unrestricted Shares that would
otherwise be released to you, you must make such a request which shall be
subject to approval by the Company.

 

9.                                       Governing Plan Document.  This
Agreement and the Restricted Stock Award are subject to all the provisions of
the Plan, and to all interpretations, rules and regulations which may, from time
to time, be adopted and promulgated by the Committee pursuant to the Plan.  If
there is any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.

 

10.                                 Choice of Law.  This Agreement will be
interpreted and enforced under the laws of the state of

 

3

--------------------------------------------------------------------------------


 

Minnesota (without regard to its conflicts or choice of law principles).

 

11.                                Binding Effect.  This Agreement will be
binding in all respects on your heirs, representatives, successors and assigns ,
and on the successors and assigns of the Company.

 

12.                                 Other Agreements.  You agree that in
connection with this Restricted Stock Award, you will execute such documents as
may be necessary to become a party to any stockholder, voting or similar
agreements as the Company may require.

 

13.                                 Notices.  Every notice or other
communication relating to this Agreement shall be in writing and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided.  Unless and until some other address is so designated,
all notices or communications by you to the Company shall be mailed or delivered
to the Company at its office at 8170 Upland Circle, Chanhassen, MN 55317, and
all notices or communications by the Company to you may be given to you
personally or may be mailed to you at the address indicated in the Company’s
records as your most recent mailing address.

 

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

4

--------------------------------------------------------------------------------